[Cite as In re Disqualification of Yarbrough, ___ Ohio St.3d ___, 2019-Ohio-1630.]




                     IN RE DISQUALIFICATION OF YARBROUGH.
                             FITZGERALD v. FITZGERALD.
        [Cite as In re Disqualification of Yarbrough, ___ Ohio St.3d ___,
                                    2019-Ohio-1630.]
Judges—Affidavits of disqualification—R.C. 2701.03—S.Ct.Prac.R. 21.02(E)—
        Motion for reconsideration cannot be filed regarding an affidavit of
        disqualification—S.Ct.Prac.R.           21.02(D)—Supplemental                affidavits
        regarding a pending affidavit-of-disqualification matter failed to meet filing
        requirements in S.Ct.Prac.R. 21.02(C) and R.C. 2701.03—Motion for
        reconsideration and purported supplemental affidavit stricken.
                     (No. 19-AP-010—Decided March 7, 2019.)
 ON AFFIDAVIT OF DISQUALIFICATION in Wood County Court of Common Pleas,
      General and Domestic Relations Division, Case Nos. 2017DR0012 and
                                      2018CV0014.
                                      ____________
        O’CONNOR, C.J.
        {¶ 1} On January 18, 2019, Sean P. FitzGerald filed an affidavit pursuant to
R.C. 2701.03 seeking to disqualify Judge Stephen Yarbrough, a retired judge sitting
by assignment, from presiding over any further proceedings in the above-
referenced cases. Mr. FitzGerald’s affidavit was denied on February 21, 2019. On
March 4, 2019, Mr. FitzGerald filed a document entitled “Motion For
Reconsideration, Memorandum In Support and Supplemental Affidavit of
Disqualification.”
        {¶ 2} Effective March 1, 2019, S.Ct.Prac.R. 21.02(E) prohibits the filing of
a motion for reconsideration regarding an affidavit of disqualification. In addition,
S.Ct.Prac.R. 21.02(D) provides that the clerk of this court “may accept
                                January Term, 2019




supplemental or additional affidavits of disqualification regarding a pending case,
provided that the supplemental or additional affidavits meet the filing requirements
set forth in S.Ct.Prac.R. 21.01(C) and R.C. 2701.03.” Mr. FitzGerald’s affidavit of
disqualification was no longer pending when the additional documents were filed
and his purported “supplemental affidavit” failed to meet the filing requirements
set forth in S.Ct.Prac.R. 21.01(C) and R.C. 2701.03.
       {¶ 3} Because Mr. FitzGerald filed his recent document after the effective
date of S.Ct.Prac.R. 21.02(D) and (E), those rules apply to his filing. Accordingly,
Mr. FitzGerald’s motion for reconsideration and purported supplemental affidavit
are stricken from the record.
                          ________________________




                                         2